Citation Nr: 0721265	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis, including due to smoke 
exposure in service.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the issue on appeal.  The veteran 
testified before the undersigned at a video conference 
hearing in July 2006.  It is noted that the veteran submitted 
additional evidence for appellate review since the hearing 
but that he waived RO consideration of that evidence.  Thus, 
the Board will proceed.  See Thurber v. Brown, 5 Vet. App. 
119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran essentially contends that he has COPD, as well as 
other respiratory problems, due to smoke exposure while 
acting in his military occupational specialty (MOS) as a 
smoke generator operator in service.  

The Board further notes that the post-service medical records 
indicate the veteran currently has respiratory disability.  
His private physician opined in March 2005, after a review of 
the DD214 showing the MOS, that his exposure to smoke 
including his work in service "contributed" to the current 
lung condition of COPD, asthma and bronchitis.  At the 
hearing before the undersigned, it was suggested to the 
veteran that this opinion had been rejected by the RO because 
it lacked specificity, did not discuss the veteran's history 
of cigarette smoking and how it might have impacted on his 
lungs, and did not appear to rely on a review of the relevant 
medical records or otherwise provide a rationale for the 
conclusion offered, given the long interval since service.  
In July 2006, the veteran directly submitted to the Board a 
VA progress note which stated that it was as likely as not 
that the veteran's work as a smoke generator specialist in 
the military contributed to his chronic lung disease.  
Unfortunately, the author of this note did not discuss the 
history of the veteran's cigarette smoking, appear to have 
considered all of the relevant records, or provide a 
rationale for his conclusion given the long interval since 
service.  Medical evidence that is general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  In this case, the medical evidence 
supporting the claim is insufficient as it generally supports 
the claim without providing a rationale for its conclusion or 
considering the history of tobacco use versus the nature and 
extent of non-tobacco smoke exposure in service.  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
38 C.F.R.  § 3.159(c)(4) (An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not  
contain sufficient medical evidence for VA to make a decision 
on the claim.).  Accordingly, the Board concludes that a 
remand is required to determine whether the veteran's current 
respiratory problems are causally related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
respiratory problems since October 2005.  
After securing any necessary release, the 
RO should attempt to obtain those records 
not on file.

2.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded an examination to determine 
the current nature and etiology of his 
current respiratory problems.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  The 
history of the type of smoke exposure in 
the veteran's military occupational 
specialty (non-tobacco) and after service 
(tobacco) should be taken, and the year of 
onset of any respiratory problems should 
be noted relative to the years of military 
service (1963-1965). 

For any chronic respiratory disorder found 
to exist following evaluation of the 
veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability is 
causally related to the veteran's active 
service from 1963-1965, to include his in-
service exposure to smoke as a smoke 
generator operator.  The causative role, 
if any, of his military specialty as a 
smoke generator should be compared with 
the causative role, if any, of his history 
as a cigarette smoker.  The opinion 
offered should take into account the 
effects of tobacco smoke versus non-
tobacco smoke and should note the effects 
of tobacco use over time versus exposure 
to non-tobacco smoke from 1963-1965.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

